Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed June 3, 2022.
Claims 2-16 and 21 have been canceled.  Claim 1 has been amended.
Claims 1 and 17-19 are pending in the present application.
Claims 1 and 17-19 have been examined on the merits as detailed below:


REASONS FOR ALLOWANCE
	The closest prior art is WO 2008/049085 A1 to Swayze et al. (hereinafter, “Swayze”) (submitted and made of record on the IDS filed September 2, 2020).  Swayze disclose oligomeric compounds with mixed wing gapmers, wherein one or both wings of oligomeric compounds comprise one or more non-bicyclic 2' substituted nucleoside (e.g. 2’mod) and one or more BNA nucleoside(s).  See oligomeric compound motifs listed at pages 30 and 31, for example.
The oligomeric compound motifs taught and suggested by Swayze do not provide motivation or direction for a person of ordinary skill in the art to select the particular modifications and specific motifs presently claimed.  That is, there is no disclosure of two 2’ substituted nucleosides in combination with two bicyclic nucleosides in the 5’ wing and three 2’ substituted nucleosides separated with one bicyclic nucleoside in the 3’ wing at the 2 position and with exactly nine 2’-deoxynucleosides.  No motivation, direction, or reason is provided for selecting, combining, and further modifying the disclosures of Swayze with the particular design choice to select from the infinite modification options of Swayze to achieve the claimed motif, e-e-k-k-(D)9-e-k-e-e.
Regarding the obviousness-type double patenting rejections made of record in the previous Office Action filed December 10, 2021, there is no motivation, direction, or reason is provided for selecting, combining, and further modifying the disclosures of the issued patents or referenced patent application cited by the Examiner, much less to achieve the motif, e-e-k-k-(D)9-e-k-e-e as claimed.


Allowable Subject Matter
Claims 1 and 17-19 are allowed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635